Title: To Alexander Hamilton from John G. Coffin, 24 January 1800
From: Coffin, John G.
To: Hamilton, Alexander


          
            Sir,
            Buxton (Maine) 24 Jan: 1800.
          
          On the 2d instant in leaping from a Sleigh, under great velocity, I fell with such prodigious force against an icy road, as nearly to have deprived me of life instantly.
          Since this accident, from which I am now recovering, I have been confined to my chamber.
          I am by this misfortune incapacitated, at present, to repair to your head quarters. I shall therefore Sir, esteem it a particular favour, if you will have the goodness to prolong my furlough to the last of March, or till my health will permit me to enter on the duties of my profession.
          Should opportunity have permitted your attention to my claim as late acting quarter Master at Fort Niagara, and should convenience allow you to cause the amount thereof to be transmitted to me, I shall be essentially obliged.
          I remain Sir, very respectfully your obedient humble Servant
          
            John G. Coffin S.M.
            1 Regt. A. & Eng’rs.
          
          Major General Alexander Hamilton &. &c.
        